EXHIBIT 10.6
 
EMPLOYMENT AGREEMENT
 
This is an Employment Agreement entered into between The Pulse Network, Inc., a
Nevada corporation (“Employer”), and The Pulse Network, Inc., a Massachusetts
corporation, and wholly owned subsidiary of Employer (“Subsidiary”) and John
Saber (“Executive”), the terms and conditions of which are as follows:
 
1. Term of Employment; Cancellation.
 
(a) Subject to the terms and conditions set forth in this Employment Agreement,
Employer agrees to employ Executive and Executive agrees to be employed by
Employer (for all purposes of compensation, benefits and/or employee rights,
Subsidiary may perform the obligations of Employer under this agreement, with
Executive’s consent) for an initial term of five years, starting on April 1,
2013 and ending on the fifth anniversary of such date; provided, however, that
(i) this initial five-year term automatically shall extend for one additional
year on such second anniversary date and on each subsequent anniversary of such
date unless Employer or Executive notifies the other pursuant to Section 6(a)
that no such extension will be effected at least two months before such
anniversary date and (ii) this Employment Agreement is subject to earlier
termination as provided herein.  The date described in this Section 1 on which
Executive starts his employment with Employer shall be referred to in this
Employment Agreement as the “Starting Date”.  The employment term described in
this Section 1 shall be referred to in this Employment Agreement as the
“Term”.  If either party provides proper notice that this Employment Agreement
will not be renewed, then it shall expire at the end of the Term.
 
(b) Executive acknowledges that Employer and Subsidiary are entering into this
Employment Agreement in connection with Employer’ acquisition (the
“Acquisition”) of all of the issued and outstanding shares of common stock of
Subsidiary (the “Acquired Assets”).  Employer’s and Subsidiary’s agreement under
this Employment Agreement is conditioned upon the closing of the Acquisition,
and neither Employer nor Subsidiary will have any liability to Executive under
this Employment Agreement if the Acquisition does not close.  This Employment
Agreement may be terminated by Employer without prior notice and with no
obligation of Employer or Subsidiary under Section 4 to pay contractual
severance benefits to Executive, if at any time the transfer of assets to
Employer pursuant to the Acquisition is enjoined or rescinded or Employer’
ability to enjoy possession and use of such assets is enjoined or limited
through any cause of action arising from earlier ownership of such assets or its
assignment of such assets to Employer as described above.
 
2. Position, and Duties and Responsibilities.
 
(a) Position.  Executive shall be Chief Information Officer of Employer.
 
(b) Duties and Responsibilities.  Executive’s duties and responsibilities shall
be those normally associated with Executive’s position as chief executive
officer of Subsidiary, plus any additional duties and responsibilities that
Employer’s Board of Directors, from time to time may assign orally or in writing
to Executive.  Executive shall undertake to perform all his duties and
responsibilities hereunder in good faith and on a full-time basis and shall at
all times act in the course of Executive’s employment under this Employment
Agreement in the best interest of Employer and Subsidiary.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Compensation and Benefits.
 
(a) Base Salary.  Executive’s initial base salary shall be calculated at the
rate of $225,000.00 per year.  The base salary shall be payable in accordance
with Employer’s standard payroll practices and policies for employees and shall
be subject to such withholdings as required by law or as otherwise permissible
under such practices or policies.  Executive’s base salary shall increase by 7%
on April 1 of each year, based on the salary due to Executive in the year prior
to each such increase.
 
(b) Bonus and Other Incentive Compensation.  Employer shall pay Executive bonus
of cash compensation equal to 1.5% of all monthly net revenues of Employer and
Subsidiary, payable not later than 15 days after the end of each
month.  Executive during the Term shall be eligible (but not guaranteed) to
receive another or other bonuses pursuant to such unique or general plans or
programs as Employer shall make available to Executive.  Executive shall also be
eligible (but not guaranteed) to receive other benefits, including stock
options, that Employer may from time to time determine to offer to its executive
officers.  Employer and Executive may agree upon goals and objectives to be
required for Executive to meet to be eligible for payment of a bonus.  Bonuses
are not payable for any time period during which an event, occurrence or breach
of this Employment Agreement takes place that, with any required notice, lapse
of time or compliance with procedures under Section 4, constitutes Cause for
termination under Section 4.  Executive shall not be entitled to any bonus
payable following the expiration of this Employment Agreement or the termination
thereof in accordance with Section 4.
 
(c) Employee Benefit Plans.  Executive shall be eligible to participate in the
employee benefit plans, programs and policies maintained by or for Employer or
Subsidiary for similarly situated employees in accordance with the terms and
conditions to participate in such plans, programs and policies as in effect from
time to time.  The introduction and administration of benefit plans, programs
and policies are within Employer’s sole discretion and the introduction,
deletion or amendment of any benefit plan, program or policy will not constitute
a breach of this Employment Agreement.
 
(d) Vacation.  Executive shall be eligible for vacation as provided to similarly
situated employees under policies set forth in Employer’s or Subsidiary’s
Employee Handbook, if there is one, or other policies in place, which vacation
time shall be taken at such time or times in each year so as not to materially
and adversely interfere with the business of Employer or Subsidiary.  Unused
vacation may not be carried over from any one-year period to any other period
except as may be required by law.  In any case, Executive shall be eligible for
a minimum of four weeks of vacation.
 
(e) Other Benefits.  Employer shall pay for costs related to Executive’s
reasonable monthly cell phone and other mobile Internet costs, home office
Internet costs, car and commuting costs and club membership costs, payable not
later than 10 days after the end of each month.  Employer shall not be liable to
pay more than $1,100 per month for car and commuting costs.  Employer shall pay
for Long Term Disability Insurance and Life Insurance for Executive as
determined by the board.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Termination of Employment.
 
(a) Termination By Employer Other Than For Cause Or Disability Or By Executive
For Good Reason.
 
(1) Employer shall have the right to terminate Executive’s employment under this
Agreement at any time, and Executive shall have the right to resign at any
time.  However, a notice under Section 1 that no extension of Executive’s Term
will be effected shall not constitute at the time of such notice a termination
of Executive’s employment by Employer or a resignation by Executive.  If either
Employer or Executive elects to give such notice, Employer’s only obligation to
Executive under this Employment Agreement after the expiration of the Term shall
be to pay Executive’s earned but unpaid salary then in effect under
Section 3(a), if any, until the date the Term expired.
 
(2) If Employer terminates Executive’s employment other than for Cause or
Disability or Executive resigns for Good Reason, Employer shall (in lieu of
notice of termination and in lieu of any other severance benefits under any of
Employer’s employee benefit plans, programs or policies) pay Executive an amount
equal to Executive’s annual base salary as in effect under Section 3(a) either
immediately before Executive’s termination of employment or on the first day of
the Term, whichever is greater.  Employer may, at its sole discretion, elect to
pay Executive the amount owing under this Section 4(a)(2) in a lump sum or by
way of salary continuation.  Executive waives his rights, if any, to have such
payment(s) taken into account in computing any other benefits payable to, or on
behalf of, Executive by Employer.
 
(b) Termination By Employer For Cause or By Executive Other Than For Good
Reason.
 
(1) Employer shall have the right to terminate Executive’s employment at any
time for Cause, and Executive shall have the right to resign at any time other
than for Good Reason.
 
(2) If Employer terminates Executive’s employment for Cause or Executive resigns
other than for Good Reason, Employer’s only obligation to Executive under this
Employment Agreement shall be to pay Executive’s earned but unpaid base salary
then in effect under Section 3(a), if any, up to the date Executive’s employment
terminates, and Executive’s right to exercise any outstanding stock options
shall terminate thirty days after the day this Employment Agreement terminates
under this Section 4.
 
(c) Cause.  The term “Cause” as used in this Employment Agreement includes but
is not limited to the following:
 
(1) Executive has engaged in conduct which constitutes gross negligence, gross
misconduct or gross neglect in the performance of Executive’s duties and
responsibilities under this Employment Agreement, including conduct resulting or
intending to result directly or indirectly in gain or personal enrichment for
Executive (“Cause” as defined here may be determined by the Shareholder in its
reasonable judgment);
 
 
3

--------------------------------------------------------------------------------

 
 
(2) Executive has been convicted of a felony for fraud, embezzlement or theft;
or
 
(3) Executive has engaged in a breach of any provision of this Employment
Agreement, which Executive has failed to cure within thirty days after Executive
has been provided notice of such breach.
 
(d) Good Reason.  The term “Good Reason” means
 
(1) Any material reduction in Executive’s base salary;
 
(2) A relocation of Executive’s primary work site more than fifty miles from 437
Turnpike Street, Canton, Massachusetts, absent Executive’s consent; or
 
(3) Any material breach of any of the terms of this Employment Agreement by
Employer; provided, however,
 
(4) No Good Reason shall exist unless (i) Executive gives Employer a detailed,
written statement of the basis for Executive’s belief that Good Reason exists
and gives Employer a fifteen day period after the delivery of such statement to
cure the basis for such belief and (ii) Executive actually submits Executive’s
resignation to Employer’s President or the Shareholder during the sixty day
period which begins immediately after the end of such fifteen day period if
Executive reasonably and in good faith determines that Good Reason continues to
exist after the end of such fifteen day period.
 
(e) Termination for Disability or Death.
 
(1) Employer shall have the right to terminate Executive’s employment on or
after the date Executive has a Disability, and Executive’s employment shall
terminate at Executive’s death.
 
(2) If Executive’s employment terminates under this Section 4(e), Employer’s
only obligation under this Employment Agreement shall be to pay Executive or, if
Executive dies, Executive’s estate any earned but unpaid base salary then in
effect under Section 3(a) through the date Executive’s employment terminates.
 
The term “Disability” as used in this Employment Agreement means the suffering
by Executive for at least a 180 consecutive day period of a physical or mental
condition resulting from bodily injury, disease, or mental disorder which
renders Executive incapable of continuing even with reasonable accommodation to
perform the essential functions of Executive’s job.  Employer or the Shareholder
shall determine whether Executive has a Disability.  If Executive disputes such
determination, the issue shall be submitted to a panel consisting of three
physicians who specialize in the physical or mental condition from which
Executive is believed to suffer, one appointed and paid by Employer, one
appointed and paid by Executive and the third appointed by these two physicians
and paid one-half by Employer and one-half by Executive.  The determination as
to whether Executive has a Disability shall be made by such panel and shall
 
 
4

--------------------------------------------------------------------------------

 
 
be binding on Employer and on Executive.  Executive acknowledges that, given the
nature of Employer’s and Employer’ business and the critical importance of his
position to the operations of Employer and Subsidiary, it would constitute an
unreasonable accommodation on the part of Employer to operate without the
services of Executive for in excess of 180 consecutive days.  Furthermore,
Executive acknowledges that it would be impractical for Employer to hire a
replacement for Executive, unless the replacement is hired on a permanent basis.


(f) Benefits at Termination of Employment.  Executive shall not be entitled, by
reason of his employment with Employer or by reason of any termination of such
employment, however arising, to any remuneration, compensation or benefits other
than those expressly provided for in this Section 4.  However, any termination
of Executive arising out of Executive’s death, or Disability does not affect
Executive’s right to collect disability or life insurance benefits that
Executive may remain entitled to receive at that time in accordance with the
terms of the applicable benefit plan, program or policy.
 
5. Covenants by Executive.
 
(a) Employer and Subsidiary Property.
 
(1) Executive upon the termination of Executive’s employment for any reason or,
if earlier, upon Employer’s or Employer’ request shall promptly return all
“Property” which had been entrusted or made available to Executive by Employer
or Subsidiary.
 
(2) The term “Property” means all records, files, memoranda, reports, price
lists, customer lists, drawings, plans, sketches, keys, codes, computer hardware
and software and other property of any kind or description prepared, used or
possessed by Executive during Executive’s employment by Employer (and any
duplicates of any such property) together with any and all information, ideas,
concepts, discoveries, and inventions and the like conceived, made, developed or
acquired at any time by Executive individually or, with others during
Executive’s employment which relate to Employer’s or Employer’ business,
products or services.
 
(b) Trade Secrets.
 
(1) Executive agrees that Executive will hold in a fiduciary capacity for the
benefit of Employer and Subsidiary, as their respective interests may appear,
and will not directly or indirectly use or disclose, any “Trade Secret” that
Executive may have acquired during the term of Executive’s employment by
Employer for so long as such information remains a Trade Secret.
 
(2) The term “Trade Secret” means information, including, but not limited to,
technical or nontechnical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
that (a) derives economic value, actual or potential, from not being generally
known to, and not being generally readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and (b)
is the subject of reasonable efforts by Employer or Subsidiary, as the case may
be, to maintain its secrecy.
 
 
5

--------------------------------------------------------------------------------

 
 
(3) This Section 5(b) and Section 5(c) are intended to provide rights to
Employer and Subsidiary that are in addition to, not in lieu of, those rights
Employer and Subsidiary have under the common law or applicable statutes for the
protection of trade secrets.
 
(c) Confidential Information.
 
(1) Executive while employed under this Employment Agreement and thereafter
during the “Restricted Period” shall hold in a fiduciary capacity for the
benefit of Employer and Subsidiary, and shall not directly or indirectly use or
disclose, any “Confidential Information” that Executive may have acquired
(whether or not developed or compiled by Executive and whether or not Executive
is authorized to have access to such information) during the term of, and in the
course of, or as a result of Executive’s employment by Employer.
 
(2) The term “Confidential Information” means any secret, confidential or
proprietary information of Employer or Subsidiary relating to its respective
businesses, including, without limitation, trade secrets, customer lists,
details of client or consultant contracts, current and anticipated customer
requirements, pricing policies, price lists, market studies, business plans,
operational methods, marketing plans or strategies, product development
techniques or flaws, computer software programs (including object code and
source code), data and documentation data, base technologies, systems,
structures and architectures, inventions and ideas, past, current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, business acquisition plans and new personnel
acquisition plans (not otherwise included in the definition of a Trade Secret
under this Employment Agreement) that has not become generally available to the
public by the act of one who has the right to disclose such information without
violating any right of Employer or Subsidiary.  Confidential Information may
include as well, but it is not limited to, future business plans, licensing
strategies, advertising campaigns, information regarding customers, employees
and independent contractors and the terms and conditions of this Employment
Agreement.
 
(d) Restricted Period.  The term “Restricted Period” as used in the Employment
Agreement shall mean the period that starts on the date of this Employment
Agreement and extends until the later of one year from the date of this
Employment Agreement and one year after Executive’s employment with Employer
terminates without regard to whether such termination comes before, at or after
the end of the Term.
 
(e) Nonsolicitation of Customers or Employees.
 
(1) Executive (i) while employed under this Employment Agreement shall not, on
Executive’s own behalf or on behalf of any person, firm, partnership,
association, corporation or business organization, entity or enterprise (other
than Employer or Subsidiary), solicit Competing Business of customers of
Employer or of Subsidiary and (ii) during the Restricted Period shall not, on
Executive’s own behalf or on behalf of any person, firm, partnership,
association, corporation or business organization, entity or enterprise, solicit
Competing Business of customers of Employer or of Subsidiary with whom Executive
within the twenty-four month period immediately preceding the beginning of the
Restricted Period had or made contact in the course of Executive’s employment by
Employer.
 
 
6

--------------------------------------------------------------------------------

 
 
(2) Executive (i) while employed under this Employment Agreement shall not,
either directly or indirectly, call on, solicit or attempt to induce any other
officer, employee or independent contractor of Employer or Subsidiary to
terminate his or her employment with Employer or Subsidiary and shall not assist
any other person or entity in such a solicitation (regardless of whether any
such officer, employee or independent contractor would commit a breach of
contract by terminated his or her employment), and (ii) during the Restricted
Period, shall not, either directly or indirectly, call on, solicit or attempt to
induce any other officer, employee or independent contractor of Employer or of
Subsidiary with whom Executive had contact, knowledge of, or association in the
course of Executive’s employment with Employer as the case may be, during the
twelve month period immediately preceding the beginning of the Restricted
Period, to terminate his or her employment with Employer or Subsidiary and shall
not assist any other person or entity in such a solicitation (regardless of
whether any such officer, employee or independent contractor would commit a
breach of contract by terminating his or her employment).
 
(3) The term “Competing Business” as used in this Employment Agreement means the
creation or development, marketing, selling, licensing or servicing of any
product or service in a way which competes with Employer or Subsidiary.
 
(f) Noncompetition Obligation.  Executive while employed under this Employment
Agreement and thereafter during the Restricted Period shall not conduct or
participate in Competing Business or organize or form any other business that
will conduct Competing Business and shall not engage in the management of, or
provide consulting concerning the management of, Competing Business on behalf of
any business other than Employer or Subsidiary.
 
(g) Reasonable and Continuing Obligations.  Executive agrees that Executive’s
obligations under this Section 5 are obligations that will continue beyond the
date Executive’s employment terminates and that such obligations are reasonable
and necessary to protect Employer’s and Employer’ legitimate business
interests.  Employer and Subsidiary in addition shall have the right to take
such other action as each deems necessary or appropriate to compel compliance
with the provisions of this Section 5.
 
(h) Remedy for Breach.  Executive agrees that the remedies at law of Employer or
Subsidiary for any actual or threatened breach by Executive of the covenants in
this Section 5 would be inadequate and that Employer and Subsidiary shall be
entitled to specific performance of the covenants in this Section 5, including
entry of an ex parte, temporary restraining order in state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this Section 5, or both, or other appropriate judicial remedy, writ or order, in
addition to any damages and legal expenses which Employer or Subsidiary may be
legally entitled to recover.  Executive acknowledges and agrees that the
covenants in this Section 5 shall be construed as agreements independent of any
other provision of this or any other agreement between Employer or Subsidiary
and Executive, and that the existence of any claim or cause of action by
Executive against Employer or Subsidiary, whether predicated upon this
Employment Agreement or any other agreement, shall not constitute a defense to
the enforcement by Employer or Subsidiary of such covenants.
 
 
7

--------------------------------------------------------------------------------

 
 
(i) Survival. Executive’s obligations under this Section 5 shall survive the
expiration or termination of this Employment Agreement, regardless of the
grounds for any such termination.
 
6. Miscellaneous.
 
(a) Notices.  Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail, or by e-mail with proof of
receipt.  Notices to Employer and Subsidiary shall be sent to The Pulse Network,
Inc., 437 Turnpike Street, Canton, Massachusetts 02021, Attention:  Corporate
Secretary.  Notices and communications to Executive shall be sent to the address
Executive most recently provided to Employer for this purpose.  Proof of actual
receipt of notice shall evidence proper notice regardless of means of
delivery.  The Pulse Network, Inc., and any of its subsidiaries, shall have the
right to act as agent for Employer for the giving of any notice required or
permitted under this Employment Agreement.
 
(b) No Waiver.  Except for the notice described in Section 6(a), no failure by
either Employer, Employer or Executive at any time to give notice of any breach
by the other of, or to require compliance with, any condition or provision of
this Employment Agreement shall be deemed a waiver of any provisions or
conditions of this Employment Agreement.
 
(c) Governing Law.  This Employment Agreement shall be governed by the laws of
the Massachusetts, without reference to the choice of law principles thereof.
 
(d) Assignment.  This Employment Agreement shall be binding upon and inure to
the benefit of Employer and Subsidiary and any successor to all or substantially
all of the business or assets of Employer or Subsidiary and any permitted
assigns.  Employer may assign its interests in this Employment Agreement to a
successor to its business or to Employer or any subsidiary or affiliate of or
successor to Employer, and no such assignment shall be treated as a termination
of Executive’s employment under this Employment Agreement.  Executive’s rights
and obligations under this Employment Agreement are personal and shall not be
assigned or transferred.
 
(e) Other Agreements.  This Employment Agreement replaces and merges any and all
previous agreements and understandings regarding all the terms and conditions of
Executive’s employment relationship with Employer, and this Employment Agreement
constitutes the entire agreement between Employer and Executive with respect to
such terms and conditions.  This Employment Agreement constitutes the entire
agreement between Employer and Executive with respect to the subject matter
covered hereby.
 
 
8

--------------------------------------------------------------------------------

 
 
(f) Amendment.  No amendment to this Employment Agreement shall be effective
unless it is in writing and signed by Employer and/or Employer, as their
respective interests are thereby affected, and by Executive.
 
(g) Invalidity.  If any part of this Employment Agreement is held by a court of
competent jurisdiction to be invalid or otherwise unenforceable, the remaining
part shall be unaffected and shall continue in full force and effect, and the
invalid or otherwise unenforceable part shall be deemed not to be part of this
Employment Agreement.
 
IN WITNESS WHEREOF, Employer, Employer and Executive have executed this
Employment Agreement in multiple originals to be effective on the first date of
the Term.
 
Employer:
     
THE PULSE NETWORK, INC.,
 
a Nevada corporation
         
By: /s/ Mohamed Ayad
Date: March 29, 2013
Name:  Mohamed Ayad
 
Title: President
     
Subsidiary:
     
THE PULSE NETWORK, INC.,
 
a Massachusetts corporation
         
By: /s/ Stephen Saber
Date: March 29, 2013
Name:  Stephen Saber
 
Title: Chief Executive Officer
     
EXECUTIVE
         
/s/ John Saber
Date: March 29, 2013
John Saber
 




 
9

--------------------------------------------------------------------------------

 
